Citation Nr: 1720779	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-27 103A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  



REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney



ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active duty in the United States Navy from September 1963 to September 1967 and was awarded the Combat Action Ribbon.  He died in January 2008.  The appellant is his surviving spouse.  However, because the Veteran died prior to October 10, 2008, the provisions pertaining to substitution are inapplicable in the instant appeal.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2016). 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a Februaey 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appellant was scheduled for a video conference hearing before a Veterans Law Judge in August 2015, but later cancelled the hearing request.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e).  

The Board notes that the appellant was previously represented by Attorney Matthew D. Hill during the course of this appeal.  See VA From 21-22, Appointment of Individual as Claimant's Representative dated November 5, 2012.  However, in December 2015, she submitted a second VA Form 21-22a, in favor of Attorney Brian D. Hill (thereby revoking the power of attorney of Matthew D. Hill).  See 38 C.F.R. § 14.631(f)(1) (2016).  The Board recognizes the change in representation.

FINDINGS OF FACT

1.  The Veteran served onboard the USS ISBELL (DD-869) in the offshore deep waters of Vietnam during the Vietnam era; it did not enter the inland waterways at any time during his service aboard that ship.  It is also not shown that his service included duty in, or visitation to Vietnam, therefore he is not entitled to a presumption of herbicide (Agent Orange) exposure, nor is there probative evidence of such exposure.

2.  The Veteran died in January 2008.  His death certificate lists the immediate cause of death as lung cancer.

3.  The Veteran's lung cancer did not originate in service or until many years, thereafter, and is not otherwise related to service.

4.  At the time of the Veteran's death, service connection was in effect for PTSD, and tinnitus; neither was a principal or contributory cause of death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated April 18, 2008 and August 30, 2016.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) and Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VA also satisfied its duty to assist the appellant in the development of her claim.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The appellant has also submitted potentially relevant documents and argument in support of her claim, including personal statements and a private medical opinion.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In cause of death cases, a medical examination or opinion is necessary if there is competent evidence to establish the cause of death, an indication that the cause of death may be associated with service or a service connected disability and insufficient medical evidence to render a decision on the claim.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

A diagnosis of lung cancer is firmly established.  Further, as discussed below, the appellant's claim rests on her assertion that the Veteran was exposed to Agent Orange, which would trigger a presumption of service connection.  So if it were established that the Veteran was exposed to herbicides in service, a nexus opinion would not be necessary.  In other words, the claim turns largely on the locations of his service (establishing his purported exposure to herbicides), rather than on any medical question.  As for the possibility of direct-service-incurrence, there is no competent and credible indication that the Veteran's lung cancer is directly attributable to his period of active duty.  In fact, the appellant makes no contention that the Veteran's lung cancer had its onset in service, within one year of service discharge, or is related to his active service other than his purported exposure to herbicides.  

As will be discussed below, there is no objective indication in the service personnel records of any confirmed service in Vietnam, that might allow the Board to presume herbicide exposure; nor is there any other confirmed herbicide exposure.  As such, the Board finds that a VA examination or medical opinion in this case is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination). 

Finally there is also no competent evidence of record to support a finding that the Veteran's death was in any way related to his service connected disabilities.  The Board finds that there is no reasonable possibility that a medical opinion would aid in substantiating the appellant's claim.  See Daves, supra.

Thus, the Board finds that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.

Law and Analysis

The appellant seeks service connection for cause of the Veteran's death.  The sole basis for her claim is that the Veteran developed lung cancer as a result of his exposure to Agent Orange or other herbicides while serving aboard the USS ISBELL during the Vietnam Era. 

To establish service connection for the cause of a veteran's death, the evidence must show that a disability due to disease or injury incurred in or aggravated by active service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

Therefore, service connection for the cause of the Veteran's death may be demonstrated by showing that his death was caused by a disability for which service connection had been established at the time of death, or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

In addition, service connection for certain chronic diseases, such as malignant tumors (cancer), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Malignant tumors (cancer) are listed in section 3.309(a).

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(b), 3.309(e).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii). 

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

VA has interpreted this regulation to require "the servicemember's presence at some point on the landmass or the inland waters of Vietnam" for entitlement to a presumption of exposure to Agent Orange.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  Service on a U.S. Navy vessel may qualify as duty or visitation in Vietnam, as long as the veteran set foot on land.  Haas, 525 F.3d at 1195, 1197.  However VA has also recognized that the presumption of Agent Orange exposure applies for Navy veterans who served on vessels that were originally designated as offshore, or "blue water," vessels, but nevertheless were in inland waterways and offshore waters.  See Gray v. McDonald, 27 Vet. App. 313 (2015).

Here, the record fails to establish that the Veteran has the requisite service in Vietnam to entitle him to a presumption of herbicide exposure.  

The deployment history of the USS ISBELL shows that during the time period in question, it operated in the Gulf of Tonkin.  Specifically, in October 1965, the destroyer sailed for the Western Pacific with stops at Pearl Harbor and Subic Bay.  The ship relieved the Brinkley Bass (DD 887) in December 1965 on the northern search and rescue (SAR) station in the Gulf of Tonkin and began her first duty in the combat zone off the coast of Vietnam.  The warship then became a unit of TF 77 Search and rescue duties which occupied the vessel until she was relieved March 31, 1966.  See VBMS Entry April 17, 2012, p. 4/21.

The RO later attempted to verify the Veteran's Vietnam service, requesting the dates of service in Vietnam.  In August 2012, the RO received a response from the National Personnel Records Center (NPRC), confirming that the Veteran served aboard the USS ISBELL, which was in the official waters of the Republic of Vietnam multiple times between November 1965 to June 1967.  However, they were unable to determine whether or not the Veteran served in the republic of Vietnam as the records provided no conclusive proof of in-country service.  See VA Form 3101.  

Moreover in February 2016, VA issued new guidance on the definition of inland and offshore waterways of Vietnam.  Specifically, VA defined offshore waters as "the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence."  VA determined that Da Nang Harbor, Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and, Ganh Rai Bay were considered to be offshore waters of the Republic of Vietnam.  VA Adjudication Procedures Manual (VBA Manual M21-1), Part IV, Subpart ii, Chapter 1. Section H.2.c; see also VBA Manual M21-1, IV.ii.2.C.3.m.  

In addition, VA updated its list of US Navy and Coast Guard ships associated with military service in Vietnam to reflect the new guidance issued with respect to the definition of inland and offshore waterways and possible exposure to Agent Orange or other herbicides.  See Vietnam Era Navy Ship Agent Orange Exposure Development Site, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (Updated June 15, 2016).  The USS ISBELL is not listed among the vessels associated with service in Vietnam and exposure to herbicide agents.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, updated June 15, 2016.

So, while the Veteran was diagnosed with a disease listed at § 3.309(e) (lung cancer), the appellant has not provided probative evidence that the USS ISBELL traveled to the inland waterways or otherwise docked, moored, or anchored in the "brown waters" of Vietnam or that the Veteran was ever present in Vietnam nor that he had actual herbicide exposure.  Thus, the presumption does not apply and the appellant's claim must be denied on this basis.  

While the appellant has not established service connection for cause of death based upon herbicide agent exposure, direct service connection can also be established by showing that the Veteran's lung cancer was otherwise incurred in or aggravated by service.  Stefl v. Nicholson, 21 Vet. App. 120-23 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Having carefully reviewed the evidence of record, the Board finds that the criteria for service connection for the cause of the Veteran's death are not met.  The Veteran's service treatment records fail to reveal any signs or symptoms suggestive of lung cancer.  The disease did not manifest in the immediate years after separation from service, rather the evidence indicates it was first diagnosed in 2007, approximately 40 years after the Veteran separated from service.  See physician's statement from Osceola Cancer Center, dated from May 25, 2012.  Consequently, service connection may not be made on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(e).  

On the other hand, a private physician did find that since the Veteran served in Vietnam, he may have been exposed to Agent Orange during his tour of duty which could have contributed to the cancer diagnosis.  See physician's statement from Osceola Cancer Center, dated from May 25, 2012.  However, the examiner based his opinion, in large part, on the erroneous belief that the Veteran was exposed to Agent Orange during service.  However this is contradicted by the actual evidence of record which does not support presumptive or actual exposure to an herbicide agent.  The Board is not bound to accept a medical opinion based on speculation, unsupported by clinical data, or on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value); Black v. Brown, 5 Vet. App. 177, 180 (1993).  .

Finally as noted above, at the time of the Veteran's death, service connection was effect for PTSD and tinnitus.  There is no evidence in the record to indicate that this disability was a contributing cause of the Veteran's death.  Specifically there are absolutely no treatment notes suggesting a relationship between these service-connected disabilities and the cause of the Veteran's death.  The appellant has presented no medical evidence to refute this finding and, in fact, has not asserted at any time during the current appeal that any of the Veteran's service-connected PTSD and tinnitus contributed in any way to the cause of his demise.  Therefore, the Board finds that the Veteran's service-connected disabilities were not a contributory cause of his death.  

Although the Board is sympathetic to the appellant's claim, and while she has put forth her belief that the Veteran's lung cancer was the result of herbicide exposure during service; she unfortunately lacks the requisite medical expertise to provide a competent medical opinion as the etiology of the cancer.  The etiology of lung cancer is complex, particularly when it involves allegations that it is caused by exposure to an environmental hazard such as herbicides.  This is a medical matter, requiring medical training and expertise, thus not susceptible to lay opinion.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Therefore, this evidence has diminished probative value.

Careful consideration has also been given to the appellant's contention that the Veteran's receipt of the Combat Action Ribbon more than proves that her husband served in the Republic of Vietnam, and therefore, was exposed to the Agent Orange, which caused his fatal lung cancer.  See VA Form 21-4138, received in October 2009.  Although service personnel records show the Veteran was awarded the Vietnam Service Medal and Combat Action Ribbon, these medals do not require actual in-country, on land service in the Republic of Vietnam.  See Haas, 525 F.3d at 1193-1194.  In fact, the Combat Action Ribbon may be awarded for surface combat as well as ground combat, meaning that the Veteran was stationed on a ship.

As the preponderance of evidence is unfavorable to the claim, the criteria for service connection for cause of the Veteran's death have not been met and the claim is denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for the Veteran's cause of death is denied.



____________________________________________
Kelli A. Kordich 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


